I am in accord with the conclusion reached by Mr. Justice CHANDLER. The general rule is:
"`A conviction of the accused is conclusive evidence of probable cause, unless it was obtained by fraud or unfair means, which may be shown in rebuttal; and this is true though afterwards, on appeal, the conviction is set aside or the accused acquitted.'" Doak v. Springstead, 284 Mich. 459.
The above rule obtains where the conviction was based on an actual trial and applies even though the conviction was set aside on appeal. *Page 500 
In the case at bar, plaintiff pleaded guilty. We must assume that the trial judge, before passing sentence, investigated the plea of guilty and satisfied himself, as is provided for in 3 Comp. Laws 1929, § 17328 (Stat. Ann. § 28.1058), that plaintiff was guilty of the crime charged. The subsequent granting of a new trial to plaintiff did not lessen the force of his plea of guilty. When plaintiff pleaded guilty, was examined, and sentenced, the effect was the same as if he had been tried before a jury and found guilty. In either case conviction would be conclusive evidence of probable cause.
The judgment is affirmed, with costs to defendant.
BUSHNELL, J., concurred with SHARPE, J.